DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are presented for examination.


Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (U.S. 10,762,141) and further in view of Zou et al. (U.S. 10,219,290).

With respect to claim 1, Liang teaches a connection management device (Liang, Fig. 1B, element 140; col. 3, line 41 – col. 4, line 1) capable of communicating with a plurality of server devices (Liang, Fig. 1B, elements 120; col. 3, lines 4-8 and lines 23-37), the connection management device comprising: a receiver to receive (Liang, Fig. 1B, element 140; col. 3, line 58 – col. 4, line 1) from a terminal device a request for connection to one of the plurality of server devices, the request for connection including location information acquired when the terminal device transmits the request for connection and indicating a location where the terminal device exists (Liang, col. 5, lines 15-30); a location information extractor to (Liang, Fig. 1B, elements 130 and 140; col. 3, lines 37-48) extract the location information from the request for connection (Liang, Fig. 3A; col. 3, line 48 – col. 4, line 1); a region determiner to determine, based on the location information extracted by the location information extractor, a region where the terminal device exists; based on the region determined by the region determiner (Liang, col. 7, lines 12-50). 
Liang does not explicitly teach a connection destination determiner to determine, which of the plurality of server devices is the server device to which the terminal device is to connect; and a transmitter to transmit, to the server device determined by the connection destination determiner, the request for connection received from the terminal device.
However, Zou teaches a connection destination determiner to determine, which of the plurality of server devices is the server device to which the terminal device is to connect; and a transmitter to transmit, to the server device determined by the connection destination determiner, the request for connection received from the terminal device (Zou, col. 1, lines 26-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang in view of Zou in order to enable a connection destination determiner to determine, which of the plurality of server devices is the server device to which the terminal device is to connect; and a transmitter to transmit, to the server device determined by the connection destination determiner, the request for connection received from the terminal device. One would be motivated to do so in order to facilitate the user obtaining desired content from a closest server, resolving internet congestion, and increasing the response speed when a user accesses a website (Zou, col. 1, lines 35-38).

With respect to claim 4, the combination of Liang and Zou teaches the invention described in claim 1, including the connection management device (Liang, Fig. 1B, element 140; col. 3, line 41 – col. 4, line 1) further comprising: a storage to store, in association with each other, the location information (Liang, Fig. 3A; col. 3, line 48 – col. 4, line 1) and regional information (Liang, col. 7, lines 12-50), wherein the region determiner regards, as the region where the terminal device exits, a region indicated by the regional information associated in the storage with the location information extracted by the location information extractor (Liang, col. 7, line 18 – col. 8, line 18). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 5, the combination of Liang and Zou teaches the invention described in claim 1, including the connection management device (Liang, Fig. 1B, element 140; col. 3, line 41 – col. 4, line 1) wherein the location information is information indicating latitude and longitude of the terminal device (Liang, Fig. 3A; col. 3, line 48 – col. 4, line 1). 
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 6, the combination of Liang and Zou teaches the invention described in claim 1, including the connection management device (Liang, Fig. 1B, element 140; col. 3, line 41 – col. 4, line 1) wherein the location information is a global Internet Protocol (IP) address used by the terminal device (Liang, Fig. 3A; col. 3, line 48 – col. 4, line 1).
The combination of references is made under the same rationale as claim 1 above.

With respect to claim 9, Liang teaches a connection management system (Liang, Fig. 1A, element 101; col. 2, line 64 – col. 3, line 37) in which a connection management device (Liang, Fig. 1B, element 140; col. 3, line 41 – col. 4, line 1), a terminal device (Liang, Fig. 1B, element 130; col. 3, lines 12-15), and a plurality of server devices (Liang, Fig. 1B, elements 120; col. 3, lines 4-8 and lines 23-37) are communicatively connected to one another (Liang, Fig. 1A, elements 120, 130, 140; col. 2, line 64 – col. 3, line 36), wherein the terminal device (Liang, Fig. 1B, element 130; col. 3, lines 12-15) comprises a location information acquirer to acquire (Liang, col. 5, lines 15-30), when the terminal device (Liang, Fig. 1B, element 130; col. 3, lines 12-15) transmits a request for connection to one of the plurality of server devices, location information indicating a location where the terminal device exists (Liang, col. 5, lines 15-30), a first transmitter to transmit to (Liang, col. 5, lines 15-30) the connection management device (Liang, Fig. 1B, element 140; col. 3, line 41 – col. 4, line 1) the request for connection including the location information acquired by the location information acquirer (Liang, col. 5, lines 15-30), and a first receiver to receive (Liang, col. 8, line 64 – col. 9, line 12) from the one of the plurality -5-Attorney Docket No. 129E_178_TN of server devices (Liang, Fig. 1B, elements 120; col. 3, lines 4-8 and lines 23-37) a response to the request for connection (Liang, col. 8, line 64 – col. 9, line 12), the connection management device (Liang, Fig. 1B, element 140; col. 3, line 41 – col. 4, line 1) comprises a second receiver to receive (Liang, Fig. 1B, element 140; col. 3, line 58 – col. 4, line 1) from the terminal device (Liang, Fig. 1B, element 130; col. 3, lines 12-15) the request for connection (Liang, col. 5, lines 15-30), a location information extractor to (Liang, Fig. 1B, elements 130 and 140; col. 3, lines 37-48) extract from the request for connection the location information of the terminal device (Liang, Fig. 3A; col. 3, line 48 – col. 4, line 1), a region determiner to determine, based on the location information extracted by the location information extractor, a region where the terminal device exists, based on the region determined by the region determiner (Liang, col. 7, lines 12-50). 
Liang does not explicitly teach a connection destination determiner to determine which of the plurality of server devices is the server device to which the terminal device is to connect, and a second transmitter to transmit, to the server device determined by the connection destination determiner, the request for connection received from the terminal device, and each of the plurality of server devices comprises a third receiver to receive from the connection management device the request for connection, and a third transmitter to transmit, to the terminal device having transmitted the request for connection received from the connection management device, the response including identification information for identifying the server device.
However, Zou teaches a connection destination determiner to determine which of the plurality of server devices is the server device to which the terminal device is to connect, and a second transmitter to transmit, to the server device determined by the connection destination determiner, the request for connection received from the terminal device (Zou, col. 1, lines 26-50); and each of the plurality of server devices comprises a third receiver to receive (Zou, Fig. 3, First-level service nodes; col. 10, lines 5-8 and 13-15) from the connection management device (Zou, Fig. 3, element 300; col. 10, lines 5-8) the request for connection (Zou, Fig. 3, First-level service nodes; col. 10, lines 13-17), and a third transmitter to transmit (Zou, Fig. 3, element 300; col. 10, lines 5-8 and 13-15), to the terminal device (Zou, Fig. 3, element 100; col. 8, lines 19-22) having transmitted the request for connection received from the connection management device (Zou, Fig. 3, element 300; col. 10, lines 5-8), the response including identification information for identifying the server device (Zou, col. 10, lines 13-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang in view of Zou in order to enable a connection destination determiner to determine which of the plurality of server devices is the server device to which the terminal device is to connect, and a second transmitter to transmit, to the server device determined by the connection destination determiner, the request for connection received from the terminal device, and each of the plurality of server devices comprises a third receiver to receive from the connection management device the request for connection, and a third transmitter to transmit, to the terminal device having transmitted the request for connection received from the connection management device, the response including identification information for identifying the server device. One would be motivated to do so in order to facilitate the user obtaining desired content from a closest server, resolving internet congestion, and increasing the response speed when a user accesses a website (Zou, col. 1, lines 35-38).

With respect to claim 10, Liang a connection management method comprising: receiving, by a receiver (Liang, col. 5, lines 15-30), from a terminal device (Liang, Fig. 1B, element 130; col. 3, lines 12-15) a request for connection to (Liang, col. 5, lines 15-30) a server device (Liang, Fig. 1B, elements 120; col. 3, lines 4-8 and lines 23-37), the request for connection including location information acquired (Liang, col. 5, lines 15-30) when the terminal device (Liang, Fig. 1B, element 130; col. 3, lines 12-15) transmits the request for connection and indicating a location where the terminal device exists (Liang, col. 5, lines 15-30); determining a region where the terminal device exists by a region determiner, based on the location information of the terminal device (Liang, col. 7, lines 12-50).
Liang does not explicitly teach a connection destination determiner to determine, which of the plurality of server devices is the server device to which the terminal device is to connect; and a transmitter to transmit, to the server device determined by the connection destination determiner, the request for connection received from the terminal device.
However, Zou teaches determining, by a connection destination determiner, based on the region determined by the region determiner which of a plurality of server devices is the server device to which the terminal device is connect; and transmitting, by a transmitter, to the server device determined by the connection destination determiner the request for connection received from the terminal device (Zou, col. 1, lines 26-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang in view of Zou in order to enable determining, by a connection destination determiner, based on the region determined by the region determiner which of a plurality of server devices is the server device to which the terminal device is connect; and transmitting, by a transmitter, to the server device determined by the connection destination determiner the request for connection received from the terminal device. One would be motivated to do so in order to facilitate the user obtaining desired content from a closest server, resolving internet congestion, and increasing the response speed when a user accesses a website (Zou, col. 1, lines 35-38).


 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Zou and further in view of Lee et al. (U.S. 2012/0274510).

With respect to claim 7, Liang teaches the invention described in claim 1, including a connection management device (Liang, Fig. 1B, element 140; col. 3, line 41 – col. 4, line 1) capable of communicating with a plurality of server devices (Liang, Fig. 1B, elements 120; col. 3, lines 4-8 and lines 23-37), the connection management device comprising: a receiver to receive (Liang, Fig. 1B, element 140; col. 3, line 58 – col. 4, line 1) from a terminal device a request for connection to one of the plurality of server devices, the request for connection including location information acquired when the terminal device transmits the request for connection and indicating a location where the terminal device exists (Liang, col. 5, lines 15-30); a location information extractor to (Liang, Fig. 1B, elements 130 and 140; col. 3, lines 37-48) extract the location information from the request for connection (Liang, Fig. 3A; col. 3, line 48 – col. 4, line 1); a region determiner to determine, based on the location information extracted by the location information extractor, a region where the terminal device exists; based on the region determined by the region determiner (Liang, col. 7, lines 12-50); and the connection management device (Liang, Fig. 1B, element 140; col. 3, line 41 – col. 4, line 1). 
Liang does not explicitly teach a connection destination determiner to determine, which of the plurality of server devices is the server device to which the terminal device is to connect; and a transmitter to transmit, to the server device determined by the connection destination determiner, the request for connection received from the terminal device.
However, Zou teaches a connection destination determiner to determine, which of the plurality of server devices is the server device to which the terminal device is to connect; and a transmitter to transmit, to the server device determined by the connection destination determiner, the request for connection received from the terminal device (Zou, col. 1, lines 26-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang in view of Zou in order to enable a connection destination determiner to determine, which of the plurality of server devices is the server device to which the terminal device is to connect; and a transmitter to transmit, to the server device determined by the connection destination determiner, the request for connection received from the terminal device. One would be motivated to do so in order to facilitate the user obtaining desired content from a closest server, resolving internet congestion, and increasing the response speed when a user accesses a website (Zou, col. 1, lines 35-38).
Liang and Zou does not explicitly teach wherein the location information is information indicating latitude and longitude of a base station connected by the terminal device.
However, Lee teaches wherein the location information is information indicating latitude and longitude of a base station connected by the terminal device (Lee, page 2, paragraph 28). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liang and Zou in view of Lee in order to enable wherein the location information is information indicating latitude and longitude of a base station connected by the terminal device. One would be motivated to do so in order to reduce the time required for performing the location estimation in a portable terminal (Lee, page 1, paragraph 9).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Zou and further in view of Zhao (U.S. 10,187,745).

With respect to claim 8, Liang teaches the invention described in claim 1, including a connection management device (Liang, Fig. 1B, element 140; col. 3, line 41 – col. 4, line 1) capable of communicating with a plurality of server devices (Liang, Fig. 1B, elements 120; col. 3, lines 4-8 and lines 23-37), the connection management device comprising: a receiver to receive (Liang, Fig. 1B, element 140; col. 3, line 58 – col. 4, line 1) from a terminal device a request for connection to one of the plurality of server devices, the request for connection including location information acquired when the terminal device transmits the request for connection and indicating a location where the terminal device exists (Liang, col. 5, lines 15-30); a location information extractor to (Liang, Fig. 1B, elements 130 and 140; col. 3, lines 37-48) extract the location information from the request for connection (Liang, Fig. 3A; col. 3, line 48 – col. 4, line 1); a region determiner to determine, based on the location information extracted by the location information extractor, a region where the terminal device exists; based on the region determined by the region determiner (Liang, col. 7, lines 12-50); and the connection management device (Liang, Fig. 1B, element 140; col. 3, line 41 – col. 4, line 1). 
Liang does not explicitly teach a connection destination determiner to determine, which of the plurality of server devices is the server device to which the terminal device is to connect; and a transmitter to transmit, to the server device determined by the connection destination determiner, the request for connection received from the terminal device.
However, Zou teaches a connection destination determiner to determine, which of the plurality of server devices is the server device to which the terminal device is to connect; and a transmitter to transmit, to the server device determined by the connection destination determiner, the request for connection received from the terminal device (Zou, col. 1, lines 26-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liang in view of Zou in order to enable a connection destination determiner to determine, which of the plurality of server devices is the server device to which the terminal device is to connect; and a transmitter to transmit, to the server device determined by the connection destination determiner, the request for connection received from the terminal device. One would be motivated to do so in order to facilitate the user obtaining desired content from a closest server, resolving internet congestion, and increasing the response speed when a user accesses a website (Zou, col. 1, lines 35-38).
Liang and Zou does not explicitly teach wherein the server device controls an air conditioner via the terminal device.
However, Zhao teaches wherein the server device controls an air conditioner via the terminal device (Zhao, col. 8, line 65 – col. 9, line 26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Liang and Zou in view of Zhao in order to enable wherein the server device controls an air conditioner via the terminal device. One would be motivated to do so in order to facilitate that the closer a user is currently located with respect to a target area, the more accurate and the more quicker the location determination should be performed, since typically the number of operations to be performed with respect to the target area (e.g., open a garage door, turn on a HVAC system in the user's home) increase as the user gets closer to the target area (Zhao, col. 3, lines 42-48).

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

April 13, 2022